 

AO 2453 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Moclified) § § `LH E §N§age l nfl

UNITED STATES DISTRICT COUlRT NUV 49 8 2018 `
soUTHERN DIsTRiCT oF CALIFORNIA

 

 

 

 

S. .)|Sl`li|l}`l G()i `i|-`!T

CU¢ HK -__: .
. _ s l)\sTi-HC-T OF CAL‘,*”@RN‘A
United states Of Amerlca JUDGMENT nj§£*l§§il\“/lINAL C 'PUTY
(For Offenses Committe n or After November 1, 1987)

V.

 

 

Amalia PereZ_ChaveZ Case Number: 3:18-mj-22626»RAM

Brian J. White

Defendant ’s Attorney

REGISTRATION NO. 80662298

THE DEFENDANT:
pleaded guilty to count(s) 1 Of COmplaint

l:| Was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of Offense Count Number(s)
8:1325(a)(2) ILLEGAL ENTRY (Misdemeanor) l

[l The defendant has been found not guilty on count(s)
|:| Count(s) dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

|E Assessrnent: 310 WAIVED lX| Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal

L__l Court recommends defendant be deported/removed With relative, charged in case ___

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all iines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances

Wednesday, November 7, 2018
Date of Imposition of Sentence

M/

Hoi\IdRABL’E Ro'BERT N. BLOCK
UNITED sTATEs MAGISTRATE JUDGE

3:18-mj-22626-RAM

 

